Matter of Delgado v Annucci (2019 NY Slip Op 06656)





Matter of Delgado v Annucci


2019 NY Slip Op 06656


Decided on September 19, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 19, 2019

526873

[*1]In the Matter of Michael Delgado, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: August 30, 2019

Before: Garry, P.J., Egan Jr., Lynch, Clark and Pritzker, JJ.


Michael Delgado, Attica, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination that found him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. Inasmuch as petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Harrison v Venettozzi, 171 AD3d 1387, 1387-1388 [2019]; Matter of Boeck v Annucci, 165 AD3d 1334, 1334 [2018]). As the record reflects that petitioner has paid, or is obligated to pay, a reduced filing fee of $15, and has paid and documented other expenses in connection with this proceeding in the amount of $45.05, and has requested reimbursement thereof, we grant petitioner's request for that amount. Petitioner's remaining requests have been considered and rejected.
Garry, P.J., Egan Jr., Lynch, Clark and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $60.05.